ROANNE L. MANN                                             DATE:      April 3, 2020
UNITED STATES MAGISTRATE JUDGE                             START:     9:00 a.m.
                                                           END:       9:30 a.m.

DOCKET NO:         20-cv-1590 (RPK)
CASE:               Chunn, et al v. Edge


G   INITIAL CONFERENCE                             G   OTHER/CHEEKS HEARING
G   DISCOVERY CONFERENCE                           G   FINAL/PRETRIAL CONFERENCE
X   SETTLEMENT CONFERENCE                          G   TELEPHONE CONFERENCE
G   MOTION HEARING                                 G   INFANT COMPROMISE HEARING

PLAINTIFF
                                                                  ATTORNEY
                                                 Katherine Rosenfeld, Alexander A. Reinert,
                                                 Andrew Wilson, Scout Katovich, Deirdre Von
                                                 Dornum (Fed Defenders)




DEFENDANT
                                                                  ATTORNEY
                                                 Seth Eichenholtz, James Cho, Allon Lifshitz
                                                 (Crim. Div.), Holly Pratesi (BOP)




G   FACT DISCOVERY TO BE COMPLETED BY _________________
G    NEXT _________________ CONFERENCE SCHEDULED FOR__________________
G    JOINT PRE-TRIAL ORDER TO BE FILED VIA ECF BY ____________________
G    PL. TO SERVE DEF. BY:__________  DEF. TO SERVE PL. BY:____________

RULINGS:      PLEASE TYPE THE FOLLOWING ON DOCKET SHEET

Further settlement discussions held.   The government will provide the Court and petitioner’s
counsel with a prompt update.
